Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
This communication is in response to the IDS filed on 08/02/2021. Claims 1-13 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/22/2020.  These drawings are acceptable.
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10,338,341B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

Claims 1-13 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
The reasons for allowance were presented in Office Action dated 03/31/2021 and are stated below for completeness. 

In regard to independent claim 1, the closest prior art Ichikawa et al. (JP2012177753A, cited on record), Min et al. (US20110310501A1, cited on record).
Ichikawa is related to lens driving device, an autofocus camera, and a mobile
terminal device with a camera. Teaches a lens holder driving device  comprising: a lens holder to which a lens barrel is attachable; a fixing part disposed at an outer periphery of the lens holder; a driving mechanism for driving the lens holder in a direction of an optical axis of a lens; and a position detection part configured to detect a position of the lens holder in the direction of the optical axis , wherein: the fixing part includes a base member disposed on a lower side of the lens holder; the driving mechanism includes a yoke uprightly provided on the base member; the position detection part includes: a sensor magnet attached on a corresponding outer peripheral surface of the lens holder in a direction orthogonal to the optical axis, and a magnetic detection device provided to the fixing part such that the magnetic detection device is opposite to the sensor magnet; 
the yoke includes an outer cylinder part having a cylindrical shape; the outer cylinder part includes a plurality of plate parts which are opposite to each other in the direction orthogonal to the optical axis, the plate parts having cutout parts at positions opposite to the sensor magnet; the base member includes: a ring-shaped base part, and first and second protruding parts which protrude upward from the base part and are respectively located at positions corresponding to the cutout parts, as in claim 1. 

Min is related to a motor for driving a lens. Teaches the lens holder driving device includes a foreign matter intrusion prevention member configured to prevent intrusion of foreign matters from the cutout parts of the plate part, as in claim 1.
However, the prior art of record taken alone or in combination does not teach or render obvious over the claimed features of the claim 1 including, “the fixing part further includes an inner housing provided such that the inner housing is sandwiched between the base member and the yoke and housed in an inner wall surface of the yoke; and a combination of the protruding part, and the inner housing functions as the foreign matter intrusion prevention member”. 

Claims 2-13 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20130050828A1, Sato et al., cited on record, Figs. 1-3, relates to a lens holder driving device, and in particular to a lens holder driving device capable of picking up a still image without blurry images by stabilizing the blurry images (movement) occurring upon shooting the still image using a miniature camera for a mobile terminal).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20130000115A1, Taguchi, cited on record, Figs. 1-3, relates to a manufacturing method for a lens drive device used in a relatively small camera which is mounted on a cellular phone or the like).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20100309568A1, Takei et al., cited on record, Figs. 1a-3b, relates to a lens drive device in which a power to a coil provided on a movable body having a lens is supplied through a spring member).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872